Citation Nr: 1601229	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  04-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asbestosis, chronic obstructive pulmonary disease (COPD), emphysema, pneumonia, and recurrent acute bronchitis.

2.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service connected disabilities.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for additional disability incurred as a result of a lung biopsy, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In a February 2000 rating decision, the RO denied entitlement to compensation based on a claim under 38 U.S.C. § 1151 for an additional disability as a result of a lung biopsy.  The rating decision also denied service connection for a lung condition, recharacterized as a respiratory disability.  Following the submission of additional evidence, the RO continued the denial of the 1151 claim in rating decisions dated in April 2000 rating decision.

Thereafter, the Veteran testified before a VA Decision Review Officer (DRO) at a December 2000 hearing conducted at the RO regarding the issues of entitlement to service connection for a respiratory condition and entitlement to compensation based on a claim under 38 U.S.C. § 1151 for an additional disability as a result of a lung biopsy.  A transcript of that hearing is of record.

Subsequently, the denial of service connection for a respiratory condition and entitlement to compensation based on a claim under 38 U.S.C. § 1151 were continued in a March 2001 rating decision. 

In relevant part, the June 2002 rating decision denied service connection for PTSD and a lumbar spine condition.  

This matter was before the Board in April 2007 and February 2010, on which occasions it was remanded for additional development, to include scheduling the Veteran for a Board hearing.

The Veteran testified before a now retired Veterans Law Judge at a Board videoconference hearing in February 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

In a May 2014 decision, the Board reopened the claim of entitlement to service connection for a respiratory disability.  Additionally, the issues of entitlement to service connection for a respiratory disability, a lumbar spine disability, and a psychiatric disorder and entitlement to compensation based on a claim under 38 U.S.C. § 1151 were remanded for additional development.

In November 2015, the Board notified the Veteran that the Veterans Law Judge who conducted the February 2014 videoconference hearing had retired and offered him the opportunity for a new hearing.  The Veteran did not respond to the letter.  Therefore, the Board will presume that the Veteran does not want another hearing and will proceed with a decision on the claims on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to compensation based on a claim under 38 U.S.C. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's respiratory disability had its onset during military service or is otherwise related to such service.

2.  The weight of the evidence is against a finding that the Veteran's lumbar spine disability had its onset during military service or is otherwise related to such service, to include secondary to the service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In this case, the claim of service connection for a respiratory disability was received in June 1999 and was decided in a February 2000 rating decision, prior to the enactment of the VCAA.  Where the initial unfavorable decision was rendered prior to the enactment of the VCAA, the AOJ did not err in failing to comply with the timing requirements of the notice.  The Court noted that, in such cases, a Veteran would still be entitled "to VCAA content-complying notice and proper subsequent VA process."  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Appropriate VCAA notice was sent in September 2010.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim of service connection for a lumbar spine disability, the Veteran received notification prior to the unfavorable agency decision in a letter dated in April 2002.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The Board notes that the letter did not include notice regarding the assignment of disability ratings or effective dates.  However, as discussed below, the Veteran's service connection claim has been denied, as such, a disability rating or effective date will not be assigned.  Thus, the Board concludes that the duty to notify has been met.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with the claims file.  Pursuant to the Board's May 2014 remand directives, VA treatment records since November 2013 have been obtained.  Social Security Administration (SSA) records have also been associated with the claims file.  Records dated in 1983 from Fort Meade were requested, but the response from that facility indicates that no records could be located.  It does not appear that further development would yield such documents, and the Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims adjudicated herein.  As instructed in the May 2014 remand directives, additional VA examinations and opinions for the Veteran's respiratory and lumbar spine conditions were provided in April 2015.  These examinations and opinions are adequate for the purposes of the matters adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thereafter, the RO issued a supplemental statement of the case in July 2015.  The Board finds that there has been substantial compliance with the Board's previous remand directives with regards to the issues adjudicated herein.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the February 2014 Board videoconference hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory Disability 

The Veteran asserts that his respiratory disability is due to military service, to include exposure to asbestos.  

Service treatment records demonstrate that the Veteran was treated for a respiratory condition.  Specifically, in July 1968, he was diagnosed with pneumonia.  A chest x-ray revealed left lower lobe infiltrates.  The Veteran was treated symptomatically with antibiotics.  He responded well to treatment and was discharged to five days of light duty.  At the time of discharge, auscultation of the chest revealed clear lungs and the chest x-ray indicated marked clearing.  Examination of the chest in August 1968 was unremarkable.  In March 1970, the appellant was diagnosed with and treated for mild upper respiratory congestion.  In November 1970, the appellant presented with chest pain and cough congestions.  Following examination, he was diagnosed with bronchitis.  In December 1971, the appellant was treated for chest congestion and cough.  At that time, it was reported that he smoked approximately 1 pack of cigarettes per day.  He was advised to stop smoking.  In January 1972, the Veteran was treated for complaints of chronic bronchitis which was exhibited by productive cough.  His chest was clear; the impression was viral syndrome which was treated with medication.  In a subsequent record dated in January 1972, he again presented for treatment for chest congestion and stated that he felt he had bronchitis.  Chest congestion was found on examination.  The impression was viral syndrome.  In March 1972, the Veteran sought treatment for a cough that had persisted for 12 days.  In additional treatment in March 1972, he presented with symptoms which included, complaints of nasal and chest congestion and chest pain.   He was again diagnosed with viral syndrome.  An April 1972 radiographic report exhibited evidence of healed granulomatous disease in both hila.  There were no other abnormalities noted.  The March 1972 separation evaluation revealed a normal clinical evaluation of the lungs and chest.

Post-service treatment records note treatment for chest congestion and pain, wheezing, coughing, rales and rhonchi.  The records also note diagnoses of a number of respiratory conditions to include bronchitis, focal pleural fibrosis, bilateral interstitial lung disease and emphysema.  The records also note an extensive history of smoking. 

In the report following a June 1972 VA examination, radiographic findings of the Veteran's chest showed no evidence of active pulmonary disease or cardiac abnormality.  The bone structure was intact.  The impression was a healthy chest.  There were no rales or rhonchi.  There was not inspiratory or expiatory delay.  A respiratory condition was not diagnosed.  

The report of a general VA examination in March 1997 is of record.  On physical examination, the lungs were clear to auscultation, there was no wheezing, rales or rhonchi noted.  The shape of the appellant's chest was normal.  He was diagnosed with mild dyspnea.  A pulmonary function test revealed mild obstructive airways disease.

In an April 1998 statement, the Veteran called attention to his service medical records, showing that from January 1972 to March 1972 he was seen for bronchitis, chest congestion, nasal and chest congestion and chest pain.  He stated that at the time he was seen for the above-referenced problems, he was involved in removing asbestos.  Specifically, he removed coverings from the pipes in the ship and spent two or three days doing that type of work.  He asserted that he was in contact with asbestos during that time.

In a December 1998 statement, the Veteran asserted that his respiratory conditions were related to the respiratory conditions diagnosed during service.  

In testimony provided during the December 2000 DRO hearing, the appellant stated that he first had problems with his lung during boot camp.  His symptoms included coughing, chest pain and difficulty breathing.  Thereafter, he continued to experience shortness of breath and chest pain.  He also asserted that he sought additional treatment during military service.  He further contended that he was exposed to smoke and chemicals during his military occupational specialty as a cook.  

In the report following an August 2001 VA respiratory examination, the Veteran reported that while in the navy, he took a lot of firefighting training where he fought fires every day.  He was also a cook and recalled that his portion of the galley was under repairs for some sort of air flow device for two months.  They would clean up after the repair crew, painting and vacuuming, but still worked in those areas.  The appellant stated that he felt he had asbestos exposure at that time.  It was noted that the appellant had smoked since the age of 20, up to a pack a day.  He was currently down to a half to a third of a pack of cigarettes per day.  Further, he reported that in the late 1980s and early 1990s, he may have had some trouble with congestion and cough, but it did not appear to have been troublesome.  However, in the mid-1990s, he began to notice he was more short of breath.  A cough developed in 1998.  

The examiner noted that VA medical records showed treatment starting in 1982.  The first mention of any lung condition was in August 1989 when the Veteran was treated for upper respiratory infection, bronchitis.  He was treated for the same diagnosis in November 1993 for the same diagnosis and in September 1994 for bronchitis.  There was mention of COPD on his problem list, but no discussion or treatment for the condition.  In February 1998, he first complained of a cough.

Following examination of the Veteran the examiner diagnosed COPD and interstitial lung disease (also known as pulmonary fibrosis).  The examiner opined that the COPD was more likely than not due to the Veteran's smoking, which was most consistent with his history.  Further, she noted that the record did not show that he had COPD or chronic bronchitis during or soon after his military service.  Any smoke exposure from firefighting that he had on active duty would be less than likely to cause the COPD.  The examiner reasoned that the appellant was never treated for any smoke inhalation or thermal lung injures and literature search shows that even patients who had smoke inhalation requiring treatment had limited sequelae.  

With regard to the interstitial lung disease, it was opined that the acute clinical presentation and course of the condition was not typical for asbestosis, given the elevated sed rate and improvement on steroids.  There were no pleural changes in the chest x-ray that were diagnostic of asbestos exposure.  The lung biopsy did show focal pleural fibrosis, but no asbestos bodies.  These biopsy finding were not indicative of any specified etiology.  She noted that there are many other causes of interstitial lung disease and pleural fibrosis.  Also, in many cases, no cause was identified.  Further, it was uncertain what, if any, asbestos exposure occurred in the military under the conditions described by the Veteran.  

The examiner further noted that her research indicated that shipbuilders and ship fitters had a high likelihood of asbestos exposure, but she could not find mention of navy sailors in general being at risk for asbestos exposure.  Asbestos in building materials (such as the dorms mentioned by the Veteran) was not felt to be a source of exposure unless one was involved in construction or repairs using asbestos containing material.  The examiner mentioned that she had discussed asbestos exposure in navy sailors with a staff pulmonologist, who was not aware of any references indicating a risk of exposure except for boiler technicians and similar military occupational specialties and shipbuilders and refitters.  She had also discussed the issue with other doctors who were veterans.  They were also not aware of any risk for asbestos exposure beyond the specialties already identified by the VA.  The examiner stated that in references listed, she did find one source indicating food processing workers had a potential for asbestos exposure.  Specifically, custodial workers were felt to have a risk for asbestos exposure.  She noted that the Veteran did this type of work for eight years, after his military service.  He also worked a number of years at a cement plant, and it was not clear if there would have been any exposure there as asbestos has been used in cement product.  In sum, the examiner opined that it was less likely than not that the appellant's interstitial lung disease is secondary to asbestos exposure on active duty or any other aspect of military service.  

The Veteran was afforded an additional VA examination in May 2013.  The examiner diagnosed severe COPD with emphysema.  Following review of the claims file and examination of the Veteran, the examiner opined that it was less likely than not that the condition was incurred in or caused by the respiratory illness that occurred during service.  In support of her finding, the examiner noted that service treatment records and the original VA examination, including x-ray, in June 1972 showed no chronic unresolved upper or lower respiratory infection.  When the appellant was released from active duty, no chronic respiratory disability was diagnosed or noted.  Over the years, the Veteran continued to smoke.  He reported that he had "essentially quit" as of August 2012.  The examiner noted that emphysema is considered a subtype for COPD.  The Veteran reported that he smoked up to two packs per day during military service and continued after service.  The examiner noted that the Veteran had a significant history of at least 68 years of smoking, which was the most important risk factor for development of COPD/emphysema, per online reference, which stated that the amount and duration of smoking contributes to disease severity.

During the April 2014 Board hearing, the Veteran reported that he was exposed to asbestos in the old barracks in San Diego, California, which were built in 1923.  He further reported that his lung disability was diagnosed following the November 1998 lung biopsy.  

An additional VA examination was provided in April 2015.  The examiner noted diagnosis of COPD, interstitial lung disease and benign lung nodules.  She determined that the lung nodules and resolved interstitial lung disease were less likely than not incurred in or first manifested during service as characterized by intermittent bouts of acute bronchitis and other respiratory infections during service.  In support of her finding, the examiner noted that chest imaging did not identify findings of interstitial lung disease until 1998 or lung nodules until 2009.  Chest x-rays in 1994 and 1996 did not identify such findings.  Had any active duty respiratory infections caused the interstitial lung disease or lung nodules, they would have been present on the 1994 and 1996 x-rays since these were performed more than 20 years after military service.  Further, the episodes of respiratory infections during active duty were not outside the range of normal, especially for individuals living in close contact with each other.  The March 1972 separation physical was silent for any acute or chronic respiratory conditions and the Veteran's reports of intermittent breathing difficulty were not documented in the post-military records.  The records showed complaints of upper respiratory symptoms, such as rhinorrhea and congestion, but dyspnea and shortness of breath were not documented as dating back to military service.  The Veteran had episodes of post-military bronchitis, but these were acute and transient and not indicative of any chronic respiratory condition that dated back to active duty.  Additionally, COPD was not diagnosed by PFTs and pulmonary consult until 2000, which was almost 30 years after the Veteran, was discharged from service.

The examiner further opined that interstitial lung disease was less than likely incurred in or caused by military service, including exposure to asbestos or other environmental toxins that occurred during service.  The examiner noted that although the directives instructed her to accept as fact that the Veteran was exposed to asbestos during military service, it did not provide any information as to why or the nature and quantity of any exposure.  She noted that the history provided by the Veteran indicated that he had minimal, if any, exposure to asbestos or other toxins during service.  The nature of his military occupational specialty was not consistent with one that involved exposure to asbestos or other environmental toxins.  Further, the Veteran did not have pleural plaques, which are indicators of asbestos exposure, nor did he have asbestosis.  The 1998 lung biopsy did not identify asbestosis.  The examiner noted that interstitial lung disease had many possible causes, including sarcoidosis, atypical bacterial, viral pneumonia and connective tissues.  Given the fact that the Veteran's interstitial lung disease improved and resolved, it was more likely due to an infectious process than any exposure.  Further, the condition was first manifested and diagnosed in 1998, over 25 years after separation from military service.

Analysis

After a review of the evidence of record, the Board finds that service connection for a respiratory condition is not warranted.  While the evidence notes treatment for chest pain, coughing and bronchitis during service, such symptoms and conditions appear to have resolved prior to separation from service.  In this regard, the March 1972 separation evaluation noted a normal clinical evaluation for the lungs and chest.  The May 2013 VA examiner noted that service treatment records and the original VA examination, including x-ray, in June 1972 showed no chronic unresolved upper or lower respiratory infection.  The April 2015 VA examiner noted that interstitial lung disease was not diagnosed until 1998, 20 years after military service.  She opined that had any active duty respiratory infections caused the interstitial lung disease or lung nodules, they would have been present on the 1994 and 1996 x-rays.  Further, the episodes of respiratory infections during active duty were not outside the range of normal, especially for individuals living in close contact with each other.  She acknowledged that the appellant had episodes of post-military bronchitis, but determined that the episodes were acute and transient and not indicative of any chronic respiratory condition that dated back to active duty.  Additionally, COPD was not diagnosed by PFTs and pulmonary consult until 2000, which was almost 30 years after the Veteran, was discharged from service.  The Board recognizes the Veteran's assertion that his respiratory condition is related to smoke exposure from firefighting during service, however, the August 2001 VA examiner opined that such activity would be less than likely to cause the appellant's COPD.  In so finding, the examiner noted, in relevant part, that the appellant was never treated for any smoke inhalation or thermal lung injures.  

Additionally, the evidence of record does not suggest that any respiratory disorder was caused by asbestos exposure during service.  The August 2001 VA examiner opined that with regard to the interstitial lung disease, the acute clinical presentation and course of the condition was not typical for asbestosis.  She noted that there were no pleural changes in the chest x-ray that were diagnostic of asbestos exposure.  While the lung biopsy did show focal pleural, there were no asbestos bodies.  The examiner also noted that that Veteran's military occupational specialty was not synonymous with a position with potential for asbestos exposure.  The April 2015 VA examiner opined that the history provided by the Veteran indicated that he had minimal, if any exposure to asbestos or other environmental toxins.  Further, he did not have pleural plaques, which are indicators of asbestos exposure, nor did he have asbestosis.  The examiner opined that given the fact that the Veteran's interstitial lung disease improved and resolved, it was more likely due to an infectious process.  

Based on the foregoing, the evidence does not establish the Veteran's currently diagnosed respiratory conditions either began during, or were otherwise caused by, his active service.  Instead, the medical evidence, including VA treatment records and the VA examiners' report, consistently attributed the Veteran's respiratory conditions to his extensive smoking history.  See August 2001 VA examination report and May 2013 VA Examination Report.  VA regulations provide that service connection may not be granted on the basis of the use of tobacco products during active service.  38 C.F.R. § 3.300. 

The Board acknowledges the claimant's belief that his respiratory disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that in this case, the determination of the origin of the respiratory condition is a medical question not subject to lay expertise.  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's respiratory disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service for a lumbar spine and right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Lumbar Spine Disability

The Veteran asserts that his lumbar spine disability is due to military service, to include secondary to his service-connected left knee disability.  He has reported a number of in-service lumbar spine injuries, to include: a back injury from a fall in the ship's galley; a fall from a ladder during a battle station drill causing injury to his back; and a back injury after falling from the back of a chair when attempting to climb into his bunk.

Service treatment records demonstrate that the appellant was treated for stomach cramps, back pain and chest congestion in January 1972.  The diagnosis was viral syndrome.  There are no other complaints of, treatment for or injury to the lumbar spine noted in the service treatment records. Clinical evaluation of the spine was normal at the time of March 1974 separation examination.

Post-service VA treatment records note an October 1994 work-related injury to the left knee, low back and neck.  Subsequent records demonstrate continued complaints of back pain and degenerative changes to the lumbar spine.  The records note that the Veteran had a laminectomy for his lumbar spine condition in December 1995.  In a January 1996 record, the Veteran reported that he had been in a motor vehicle accident post-laminectomy, which increased his back pain.  

The Veteran was afforded a VA examination in October 2003.  At that time, he reported that in 1986, he was lifting and hurt his back.  In 1993, he fell and injured his neck and in 1994, he fell again and twisted his knee and hurt his back.  He had back surgery in 1994.  He further reported that he was in a number of motorcycle accidents, to include in 1978 and September 2002.  He noted that in 1968 and 1972, he was in motor vehicle accidents.  Following examination of the appellant, the examiner diagnosed lumbar pain residual of previous low back surgery, which was a work-related injury.  The examiner opined that the service connected knee disability did not cause back pain.

In an October 2003 physiatry consult by the appellant's treating VA physician, it was noted that the Veteran had chronic back pain.  His recent MRI was nondiagnostic for disk herniation, but he did have some disk degeneration.  The physician opined that gait alteration and weight shifting produced by significant pain in the left knee could alter the appellant's back mechanics and aggravate his spine condition, making it more symptomatic.

In a March 2004 addendum opinion, it was noted that the Veteran's service treatment records were reviewed, which demonstrated that the appellant had been treated for one incidence of back pain.  However, it was in conjunction with and related to the viral syndrome that he was experiencing at that time.  The pain, as noted, was related to the general "aches and pains" of a viral syndrome.  There was no indication, nor evidence, that the discomfort would/did lead to any chronic condition.  Thus, the incidence would not be sufficient to lead to chronic back pain consistent with his current condition.  

The Veteran was afforded an additional VA examination in May 2013.  The examiner noted a diagnosis of degenerative disc disease status post discectomy.  She determined that the appellant's lumbar spine condition was not proximately due to, the result of or aggravated by his service-connected left knee disability.  In support of this finding, the examiner noted that it was well-documented in the claims file and electronic record that the Veteran had multiple post-military back injuries of relatively high severity, such that he required lumbar surgery in the mid-1990s.  It was also reported that he injured himself in 1986 when he was lifting and hurt his back.  Again, another injury to the back occurred in the 1994 when he fell and subsequently required surgery for lumbar hemilaminectomy in 1995.  Additionally, he was in a motor vehicle accident and complained of back pain in 2002.  The examiner further opined that the appellant's back pain secondary to degenerative disc disease has not been worsened beyond what would be considered natural progression for an obese man of his age who lived a sedentary lifestyle.  Age and obesity were major risk factors for degenerative disc disease.  From orthopedic literature review, a leg length discrepancy greater than 5 centimeters (clearly not seen in this case) and a paralytic/lurching-type gait may contribute to a low back condition (again, clearly not seen in this case).  Antalgic gait, as noted in the Veteran, was not associated with increase in low back condition.  

The Veteran was afforded an additional VA examination in April 2015.  The examiner determined that it was less than likely that any portion of the Veteran's current back disabilities were incurred in, caused by or related to his active military service and existed prior to the intervening injury to the spine in 1994.  She also opined that it was at least as likely as not that some portion of the Veteran's current back disabilities existed prior to the 1994 injury.  However, the back condition that was present before the 1994 fall was not incurred in or caused by service, but rather had a gradual onset starting about 1990.  In so finding, the examiner noted the Veteran's reports of injuring his back during service falling from a ladder.  However, his description of the event and its aftermath was not consistent with a significant injury.  This was because he was able to run all out after the fall and did not seek medical attention for any injury.  In addition, he reported being only a "little sore" the next day, was better in two days, and that it took a week to get over it.  The history was not indicative of a significant injury that would develop long term residuals.  Additionally, the service treatment records and separation examination did not demonstrate any back conditions.  The Veteran reported that he could perform all duties of the navy.  Further, the service treatment records and post-miliary records did not show that there was any significant injury, from the ladder fall or any other event in the navy.  The records do not show continuity of any lumbar condition dating back to military service.  The Veteran worked in active jobs after leaving the service and also had a motorcycle.  Had there been a back condition dating back to service, these types of jobs and activities would not have been possible.  

The post-military VA records first reference back pain in September 1981 in a history and physical that stated that the Veteran had a backache the year prior after pulling a deer when hunting.  If the Veteran had a significant condition dating back to service, he likely would not have been able to hunt and drag a deer.  In addition, this was a transient episode because there was no mention of it again in the records.  The first back pain was noted periodically in the records around 1990, almost 20 years after discharge. After the reported 1994 fall at work, the records show more problems with back pain.  Initial x-rays taken in 1993 revealed mild degenerative changes.  This was 20 years after service.  These findings were consistent with an age related condition and not post-traumatic stress disease.  Had any injury during service caused a back condition, x-ray findings 20 years later would likely be much more pronounced.  Similarly, the history and medical records were most consistent with age related degenerative disc disease and joint disease, given their gradual onset and progression starting when the Veteran was in his 40s.  

In summary, the examiner opined that no significant back injury during active duty was documented.  The records show that recurrent low back complaints started around 1990, almost 20 years after discharge, with gradual progression and possible subsequent aggravation with that of age related degenerative joint disease and degenerative disc disease that had progressed into spinal stenosis.  There was no continuity of any back condition that dated back to military service.  

Social security administration records note that benefits have been awarded for degenerative disc disease.

Analysis

After a review of the evidence of record, the Board finds that service connection for a lumbar spine disability is not warranted.  The Veteran has reported a number of lumbar spine injuries during active duty; however, service treatment records are negative for a finding of treatment for a lumbar spine injury.  While the records demonstrate an isolated complaint of back in January 1972, the weight of the medical evidence shows that this was in conjunction with and related to a viral syndrome that the appellant was experiencing at that time.  Further, the appellant had a normal clinical evaluation of the spine at separation from service.  Additionally, the April 2015 VA examiner determined that the Veteran's lumbar spine disability was not related to military service.  The examiner opined that in-service back injuries described by the appellant were not consistent with a significant injury.  She noted that the appellant was able to run after the incident, did not seek medical attention, the condition resolved after a week, and he could perform all duties of the navy.  Further, the examiner noted that the Veteran worked in active jobs following military service and rode a motorcycle, which would not have been possible had the Veteran had a back injury that dated back to service.  Moreover, x-rays taken in 1993 revealed mild degenerative changes; consistent with an age related injury and not post-traumatic stress disease.  The examiner opined that had any injury during service caused a back condition, x-ray finding 20 years after service would likely be much more pronounced.  

As previously noted, service-connection may be warranted if a current disability exists and was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).  Although the Veteran has been diagnosed with a lumbar spine disability, the weight of the evidence is against a finding that the condition was caused or aggravated by the Veteran's service connected-left knee disability.  The Board has taken all medical opinions of record into consideration and finds the May 2013 VA examiner's opinion more probative than October 2003 VA examiner's and October 2003 physician's opinions and findings.  In this regard, the VA examiner's opinion was based on a thorough review of the Veteran's medical records and examination of the Veteran.  The opinion is supported by a detailed rationale and specifically discussed why the evidence did not support a finding that the Veteran's lumbar spine disability was caused or aggravated by his service-connected left knee disability.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  The opinion is also based on an accurate understanding of the Veteran's medical history. Conversely, the October 2003 VA examiner did not provide a rationale to support her finding, which was couched in equivocal language to begin with.  Additionally, the October 2003 physician who provided the physiatry consult did not provide an opinion as to whether gait alteration and weight shifting in the left knee, in fact, aggravated the Veteran's lumbar spine condition.  As such, the opinion is assigned limited probative value.

The Board notes that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  It is recognized that degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  While the Veteran has reported back pain since service, such reports are not supported by the evidence of record.  Service treatment records demonstrate complaints of back pain during service, however, such pain was determined to be due to the "aches and pains" of the viral syndrome diagnosed at that time and not indicative of a lumbar spine injury.  Moreover, the April 2015 VA examiner noted that the first mention of post-service back pain was in 1981 and was not related to miliary service; the Veteran at that time noted only a one-year history of back pain.  Similarly, upon VA examination in 2003, the Veteran noted back problems stemming from incidents that occurred in 1986, 1993, and 1994.  Thus, on multiple occasions the Veteran has placed the onset of present back problems well after separation from service.

In light of the foregoing, an award of service connection on the basis of continuity of symptoms is not warranted.  Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's lumbar spine degenerative joint disease manifested to a compensable degree within one year after his discharge from service in May 1989.  38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Board acknowledges the Veteran's assertion that his lumbar spine disability is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the lumbar spine condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's lumbar spine disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service for a lumbar spine and right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a respiratory condition is denied.

Entitlement to service connection for a lumbar spine disability is denied.  


REMAND

Entitlement to Compensation Based on a Claim Under 38 U.S.C. § 1151

The Veteran asserts that an additional lung disability was caused by the November 1998 lung biopsy.

Pursuant to the Board's May 2014 remand directives, a medical opinion was to be obtained as to whether the Veteran incurred any additional disability as a result of VA treatment.  A rationale was to be provided for all opinions expressed.

The Veteran was afforded a VA examination in April 2015.  The examiner opined that it was less than likely that the Veteran had any additional disability due to biopsy of the lung at the Fort Meade VA medical center.  She noted that the Veteran did have a residual incisional scar, but this was a normal consequence of an open lung biopsy and was not disabling.  While the opinion regarding the scar was supported by a rationale, the examiner did not provide a rationale for her finding that an additional lung disability was not caused by the November 1998 lung biopsy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Psychiatric Disorder 

The Veteran contends that his psychiatric disorder is related to military service, to include secondary to his service-connected left knee disability.  

The Veteran was afforded a VA examination in December 2012, at which time it was noted that he had been diagnosed with major depressive disorder, recurrent, moderate; alcohol dependence, sustained full remission; polysubstance dependence, sustained full remission; and personality disorder.  In a March 2013 opinion, in relevant part, the examiner opined that the Veteran's personality disorder predated military service and was not secondary to his service-connected disability.  

The Board finds additional information is needed prior to adjudicating the claim of service connection for a psychiatric disorder.  In this regard, in the March 2013 VA opinion, the VA examiner indicated that the Veteran suffered from a personality disorder that preexisted military service.  However, he did not provide a rationale to support his finding and did not opine whether such condition was worsened by military service.  As such, an additional VA examination must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who provided the April 2015 VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  The examiner should provide an opinion for the following:

a. Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional disability, other than the incisional scar, as a result of VA medical care, including the November 1998 lung biopsy? If additional disability exists, the examiner is to note the nature of such additional disability?

b. If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

c. If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination, including personality disorders.

For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

a.  Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service?

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder is caused by the Veteran's service-connected disabilities?

c.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder has been aggravated by the Veteran's service-connected left disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

For all diagnosed personality disorders, the examiner should provide an opinion to the following:

a.  Did any diagnosed personality disorder clearly and unmistakably preexist military service?  If so, please identify the evidence in the record upon which such finding was made.

b.  If a personality disorder is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disorder was NOT permanently worsened during service beyond its natural progress, such as to cause a superimposed psychiatric disability?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


